Exhibit 10(lxiv)

 

Confidential treatment has been requested for portions of this exhibit.  The
copy filed herewith omits the information subject to the confidentiality
request.  Omissions are designated as [*].  A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission

 

GAS SUPPLY AGREEMENT

            This Gas Supply Agreement ("Gas Supply Agreement") is made and
entered into this 7th day of April, 2004, by and between NUI UTILITIES, INC.
("NUIU"), a New Jersey corporation, with its principal place of business located
at One Elizabethtown Plaza, Union, New Jersey, 07087 and Cinergy Marketing &
Trading, LP ("Seller") with its principal place of business located at 1100
Louisiana Street, Suite 4900, Houston, TX 77002 (each sometimes referred to
individually as "Party" and collectively as "Parties").

            WHEREAS, NUIU is a local gas distribution company engaged in the
business, inter alia, of supplying and transporting Gas, as defined below, to
residential, commercial and industrial end-users within its service territory
located in New Jersey, Maryland and Florida; and

            WHEREAS, Seller is engaged in the business, inter alia, of marketing
and managing Gas supplies, storage and transportation; and

            WHEREAS, Seller and NUIU are Parties to a Gas Supply Asset
Assignment and Agency Agreement and Seller desires to sell Gas to NUIU, and NUIU
desires to purchase Gas from Seller for NUIU's New Jersey, Florida and Maryland
utility divisions in accordance with the terms of this Agreement and the Gas
Supply Asset Assignment and Agency Agreement.

            NOW, THEREFORE, in consideration of the covenants and agreements set
forth herein, NUIU and Seller agree as follows:

ARTICLE 1

DEFINITIONS

 

            1.01     The following terms used herein shall be construed to have
meanings as follows and any term used herein that is defined in the Gas Supply
Asset Assignment and Agency Agreement shall have that definition incorporated
herein:

                        (a)        The term "Agreement" shall mean this "Gas
Supply Agreement" including all amendments, modifications or supplements
thereto.

                        (b)       The term "Authorizations" shall mean any and
all approvals, permits, licenses, or other authorizations of whatever kind or
character required by local, state, or federal agencies to enable NUIU to
purchase, sell, deliver, and receive Gas or to permit NUIU's Service Providers
to purchase, sell, transport and store Gas to, for, or on behalf of NUIU or for
NUIU's account and which are required for Seller to perform its obligations
under this Agreement.

                        (c)        The term "Business Day" shall mean any day on
which Federal Reserve member banks in New York City are open for business, and
shall begin at 8:00 a.m. and close at 5:00 p.m. Eastern Clock Time.

1

--------------------------------------------------------------------------------

                        (d)       The term "City Gate(s)" shall mean those valid
points of receipt for Gas from various interstate pipelines into NUIU's
distribution system as designated in the NUIU Assets.  

                        (e)       The term "Daily Baseload Quantity" shall mean,
for each Day, the Baseload Quantity for such Day, which shall be equal to the
Monthly Baseload Quantity for such month divided by the number of Delivery Days
in the applicable Delivery Month.

                        (f)        [*]

                        (g)       The term "Daily Peaking Quantity" shall mean
the quantity delivered from the Peaking Assets that are NUIU Assets on any Day.

                        (h)       [*]

                        (i)         The term "Daily Swing Quantity" shall mean
for each Day the additional supply nominated by NUIU and priced at the
applicable Daily Spot Price.

                        (j)         The term "Day" means a period of 24
consecutive hours, beginning at 10:00 A.M. Eastern Clock Time on any calendar
Day and ending at 10:00 A.M. Eastern Clock Time on the following calendar Day.

                        (k)        The term "Dekatherm" or "Dth" shall mean one
million (1,000,000) British thermal units (Btus).

                        (l)         The term "Delivery Day" shall mean each day
of actual Gas flow and shall begin at 10:00 a.m. Eastern Clock Time on such day.

2

__________
[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

                        (m)       The term "Delivery Month" shall mean a period
of time beginning at 10:00 a.m. Eastern Clock Time on the first day of a
calendar month and ending at 10:00 a.m. Eastern Clock Time on the first day of
the following calendar month, during which time deliveries are made to NUIU to
satisfy the DDQ and into the Storage Assets during the Summer Season to satisfy
the SMREQ.

                        (n)       The term "Effective Date" shall mean that same
day defined as the Effective Date in the Gas Supply Asset Assignment and Agency
Agreement.

                        (o)       The term "FERC" shall mean the Federal Energy
Regulatory Commission or any successor federal agency.

                        (p)       The term "Gas" shall mean any mixture of
hydrocarbons or hydrocarbons and non-combustible gases consisting primarily of
methane.

                        (q)       The term "Gas Supply Asset Assignment And
Agency Agreement" shall mean the Gas Supply Asset Assignment and Agency
Agreement dated as of the date hereof between NUIU and Seller as amended and
supplemented from time to time.

                        (r)        The term "Initial Storage Inventory" shall
mean, with respect to any Storage Asset, the quantity of Gas in such Storage
Asset on April 1, 2004.

                       (s)        "Intraday Gas" shall mean that quantity of gas
nominated for purchase and delivery to NUIU after the initial nomination
deadline.  

                        (t)        The term "Market Area Storage Assets" shall
mean all storage assets assigned to Seller that are not Production Area Storage
Assets

                        (u)       [*]

                        (v)       [*]

                        (w)       [*]

                        (x)        The term "Monthly Baseload Quantity" shall
mean, for each Delivery Month, the Baseload Quantity for such month.  The
Monthly Baseload Quantity for each month will be provided by NUIU to Seller no
later than five (5) Business Days prior to the start of the month in which it
applies.

                        (y)        [*]

3

__________
[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

                        (z)        [*]

                        (aa)      The term "Nominated Daily Quantity" or "NDQ"
shall mean for each Delivery Day, NUIU's best estimate of the DDQ for such Day. 
The NDQ cannot exceed the MDQ.

                        (bb)     The term "Nominated Daily Storage Quantity"
shall be that amount nominated for withdrawal (or deemed to be withdrawn) from
storage as addressed in Section 4.09.

                        (cc)      The term "NUIU Assets" shall mean those valid
storage, transportation, operational balancing, exchange, parking, hub service,
gas supply, peaking, or other agreements that NUIU has in effect or will have in
effect, with Service Providers during the Term that may be released or assigned
to Seller under the terms of the Gas Supply Asset Assignment and Agency
Agreement.  A list of the NUIU Assets are set forth in Exhibit A which is
attached hereto and made a part hereof.

                        (dd)     The term "Part 284 Storage Assets" shall mean
those Storage Assets that are subject to the capacity release provisions of 18
C.F.R. Part 284 or successor regulations, as indicated in Exhibit A. 

                        (ee)     The term "Peaking Assets" shall mean those City
Gate delivery contracts that shall be entered into by NUIU in accordance with
Section 3.6 of the Gas Supply Asset Assignment and Agency Agreement as well as
those assets so identified in Exhibit A. 

                        (ff)       The term "Peaking MDQ" on any Day shall mean
the maximum daily deliverability from NUIU's Peaking Assets that are NUIU Assets
on such Day.  The Peaking MDQ does not include deliverability from NUIU's
on-system LNG facility.

                       (gg)     The term "Performance Assurance" shall mean an
irrevocable stand-by letter of credit, guaranty, cash collateral, prepayment or
other good and sufficient security of a continuing nature, satisfactory in form,
issuer, and amount as determined by the requesting Party in accordance with
Section 10.2 of the Gas Supply Asset Assignment and Agency Agreement.

4

__________
[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

                        (hh)     The term "Production Area Storage Asset" shall
mean the Transco ES and WSS Storage Contracts assigned to Seller.

                        (ii)        The term "NYMEX Settlement Price" shall mean
the closing price on the NYMEX on the last day of trading for a particular
Delivery Month's contract.

                        (jj)        The term "Service Provider(s)" shall mean
the party or parties with whom NUIU has effective agreements with respect to the
NUIU Assets.

                        (kk)     The term "Section 7(c) Storage Assets" shall
mean all Storage Assets that are not Part 284 Storage Assets.

                        (ll)        The term "Start Date" shall mean the first
Delivery Day under this Agreement, which shall be the Effective Date of the Gas
Supply Asset Assignment and Agency Agreement.

                        (mm)    The term "Storage Assets" shall mean the storage
service agreements set forth in Exhibit A. 

                        (nn)     The term "Summer Daily Billing Quantity" or
"SDBQ" shall mean, for each Delivery Day during the Summer Season, the sum of
the DDQ plus the SDREQ.

                        (oo)The term "Summer Daily Reserve Equivalent Quantity"
or "SDREQ" shall mean a daily quantity of Gas (in Dth) equal to the Summer
Monthly Reserve Equivalent Quantity divided by the number of Delivery Days in
the applicable Delivery Month.

                        (pp)     [*]

                        (qq)     The term "Summer Season" shall mean the period
beginning on April 1 and continuing through the following October 31, 2004.

                        (rr)       The term "Term" shall be the Primary Term as
defined in Article 3.

                       (ss)      The term "Transaction Agreements" means this
Agreement and the Gas Supply Asset Assignment and Agency Agreement including all
amendments, modifications and/or supplements.

                        (tt)       The term "Variable Cost" shall mean all
Commodity, fuel, surcharges and other fees charged for Gas volumes transported,
stored, or supplied under the NUIU Assets.

                        (uu)     The term "Winter Daily Billing Quantity" or
"WDBQ" shall mean, for each Delivery Day during the Winter Season, the DDQ less
the quantity of gas deemed withdrawn from Storage.

5

__________
[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

                        (vv)     The term "Winter Season" shall mean the period
beginning on November 1 and continuing through the following March 31.

ARTICLE 2

CONDITIONS PRECEDENT

2.01     The conditions precedent to the effectiveness of this Agreement are the
same as those set forth in Article 4 of the Gas Supply Asset Assignment and
Agency Agreement.

ARTICLE 3

TERM

          3.01     This Agreement shall be effective as of the date first set
forth above.  The primary term of this Agreement ("Primary Term") shall commence
on the Start Date and shall end on March 31, 2005.

ARTICLE 4

OBLIGATIONS OF THE PARTIES 

            4.01     [*]

            4.02     [*]

            4.03     [*]

            4.04     NUIU and Seller recognize that in order for Seller to
effect the sale and delivery of Gas to NUIU under this Agreement, it will be
necessary for Seller to obtain access to the NUIU Assets.  Therefore, NUIU has
released, assigned and designated the NUIU Assets as more fully set forth in the
Gas Supply Asset Assignment and Agency Agreement.

            4.05     In consideration of the services provided to NUIU by Seller
under this Agreement, simultaneously with the effectiveness of the release of
any Part 284 Storage Assets to Seller under the Gas Supply Asset Assignment and
Agency Agreement, NUIU hereby transfers title to the Initial Storage Inventory
in such Storage Assets to Seller, effective at the beginning of the Day on April
1, 2004.  NUIU warrants title to such Initial Storage Inventory and warrants
that the ownership of all such Gas shall be transferred to Seller free from all
liens, encumbrances and adverse claims.

6

__________
[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

            4.06     Unless mutually agreed to otherwise by the Parties, NUIU
agrees to maintain or obtain any Authorizations that are required for Seller to
perform its obligations under this Agreement in full force and effect until the
termination of this Agreement.  If and to the extent that any Authorizations
associated with the transportation and storage agreements providing firm
transportation or providing transportation of storage quantities to the City
Gate(s) terminate or are suspended for any reason during the Term of this
Agreement, the MDQ and Seller's obligation to sell Gas hereunder shall be
reduced by a daily quantity equal to the quantity suspended or terminated in the
applicable transportation agreement(s).  In addition to the foregoing, in the
event that any Authorizations are threatened with termination or actually
terminate or are suspended for any reason during the Term of this Agreement,
NUIU shall use commercially reasonable efforts to prevent such termination or
reinstate such Authorizations.  Seller agrees to assist and cooperate with
NUIU's efforts in this regard.  In the event that NUIU is unable to reach such
agreement, the Parties agree to remove the affected NUIU Assets from this
Agreement and adjust each Party's obligations hereunder in an equitable manner
as mutually agreed.

            4.07     [*]

            4.08     [*] 

            4.09     [*}

                         (a)       [*]

7

__________
[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

                         (b)       [*]

            4.10     Daily Swing and Peaking Nominations. 

                        (a)        [*]

                        (b)        [*]

8

__________
[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

            4.11     NUIU shall timely provide Seller with all information
reasonably necessary for Seller to perform its obligations under this
Agreement.  Such information shall include:  daily, monthly and seasonal
forecasts of Gas supply requirements; design demand scenarios; an initial
estimate of the Monthly Baseload Quantity for each month during the Term and
other Gas flow data necessary for Seller to perform its obligations hereunder.

            4.12     If at any time during the Term of this Agreement, NUIU
should seek to purchase Gas in excess of the MDQ on a short or long term, firm
or interruptible basis, NUIU agrees that it shall include Seller in its list of
bidders to supply such Gas and Seller shall have a right to match any bid that
NUIU would otherwise accept.  If Seller is selected as NUIU's supplier of such
excess Gas, then NUIU and Seller shall enter into a separate agreement
pertaining to such Gas.

            4.13     To the extent necessary for Seller to perform its
obligations under this Agreement, NUIU will seek waivers of confidentiality
provisions contained in the NUIU Assets.

            4.14     To the extent that any Service Providers or NUIU Assets are
subject to the jurisdiction of the FERC, it is understood that Seller shall
furnish the Service Providers, in as prompt a manner as necessary to effectuate
the terms of this Agreement, all information necessary to permit scheduling
pursuant to the Service Providers' rules, guidelines, operational procedures,
and policies.

          4.15     Each Party shall designate a representative to be the primary
contact for the other Party with respect to the performance of this Agreement. 
In addition, each Party shall have qualified personnel available for contact by
the other Party on a twenty-four (24) hour basis and each Party shall identify
those personnel available during business and non-business hours.

            4.16     NUIU and Seller agree to enter into and execute all
agreements and other instruments reasonably necessary for NUIU and Seller to
perform their obligations under this Agreement.

            4.17     The Parties shall each reasonably cooperate with the other
in seeking and obtaining any governmental or regulatory approvals required for
the Parties to perform their obligations under this Agreement.

            4.18     All transactions entered into and/or services provided
under any Transaction Agreement (whether or not evidenced by a confirmation)
between Seller and NUIU shall be part of and shall be considered part of a
single, integrated agreement between the Parties.

9

__________
[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portio

--------------------------------------------------------------------------------

            4.19     Transaction Process; Recordings.  Unless otherwise stated
in a Transaction Agreement, transactions under any Transaction Agreement may be
effectuated in a telephone conversation with the offer and acceptance
constituting the agreement of the Parties.  The Parties shall be legally bound
from the time they so agree to transaction terms and may rely thereon.  In
addition, the Parties agree that a written confirmation process shall be
utilized to provide written record of the transactions and nominations between
the Parties, but shall not invalidate any transaction agreed to by the Parties
if any such information is incorrect or is not acknowledged or approved by the
receiving Party.  This written process shall be in a form mutually agreed to
between the Parties and provide necessary information in a timely manner for the
internal record needs of each Party.  The Parties agree that each Party may
electronically record all telephone conversations with respect to nominations
and other transactions under the Transaction Agreements between their respective
employees, without any further notice to the other Party.  The Parties agree not
to contest the validity or enforceability of telephonic recordings entered into
in accordance with this provision and any other requirements of any Transaction
Agreement.

ARTICLE 5

FAILURE TO DELIVER THE DDQ 

            5.01     [*] 

            5.02     Payment.  Amounts due under this Section 5 may be invoiced
at any time by NUIU.  Any invoice shall detail the method used for calculating
the amount due and payment shall be due within ten (10) Business Days of receipt
of the invoice.  Unpaid amounts will accrue interest in accordance with the
terms of Section 11.2 of the Gas Supply Asset Assignment and Agency Agreement.

            5.03     Exclusive Financial Remedy.  The Parties agree that the
actual losses incurred by NUIU as a result of Seller's failure to deliver DDQ
would be uncertain and impossible to determine with precision.  As a result, the
payments by Seller in accordance with Section 5.01 of this Agreement shall be
NUIU's sole and exclusive financial remedy for Seller's failure to deliver the
DDQ.   Notwithstanding the foregoing, NUIU shall have the right, as set forth in
Sections 6.1 and 6.2 of the Gas Supply Asset Assignment and Agency Agreement, to
terminate this Agreement on four hours advance notice if Seller fails to cause
the DDQ to be delivered.

ARTICLE 6

PRICE

 

            6.01     Price.  The price ("Price") paid by NUIU for Gas sold under
this Agreement shall consist of the following:

10

__________
[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

                        (a)                    [*]

                         plus (b)            [*]

11

__________
[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

                         plus (c)            Imbalances.  Except as otherwise
specifically provided in this Agreement, any scheduling or imbalance penalty or
charges imposed upon NUIU or on Seller pursuant to any of the NUIU Assets shall
be the responsibility of the Party whose actions or inactions caused such
penalty, consistent with the rules, guidelines, operational procedures, and
policies of the Service Providers, as set forth in approved tariffs as they may
exist from time to time.  Seller shall be the responsible Party to the extent
imbalances are caused by a deviation between NUIU's nominations and the actual
nomination submitted by Seller to a Service Provider.  NUIU shall be the
responsible Party to the extent imbalances are caused by a deviation between
NUIU's nominations and the deliveries required at the City Gates.  If the
non-responsible Party has paid or shall pay such penalty or charge, the
responsible Party shall reimburse the non-responsible Party no later than
fifteen (15) days after the non-responsible Party has delivered to the
responsible Party a copy of the related invoice.

ARTICLE 7

BILLING AND PAYMENT 

            7.01     Billing, Disputes and Payment.  See Article 11 of the Gas
Supply Asset Assignment and Agency Agreement incorporated and made a part of
this Agreement by this reference.

            7.02     Order of Receipt.  For billing purposes, on any Delivery
Day receipt of gas shall be in accordance with the nominations designated by
NUIU under Sections 4.09 and 4.10 of this Agreement.

            7.03     Refunds of Service Provider Charges.  In the event that
either Party hereto receives a refund of any charges assessed by a Service
Provider against such Party and which have been reimbursed to such Party by the
other Party, the Party which made such reimbursement shall be entitled to that
portion of any refunds which apply to the reimbursed Service Provider charges.

ARTICLE 8

TAXES 

            8.01     Taxes.  The Price for Gas delivered under this Agreement is
inclusive of all production, severance, ad valorem, or similar taxes levied on
the production or transportation of Gas prior to or upon its delivery to NUIU at
the City Gates, and all such taxes shall be paid by Seller provided, however,
that if NUIU is required by law to remit such taxes to the collecting authority,
NUIU shall do so and shall inform Seller and Seller shall deduct the taxes so
paid on Seller's behalf from payments otherwise due to Seller pursuant to the
terms of this Agreement.  The Price for Gas delivered under this Agreement does
not include any sales, use, consumption, or other taxes of whatever designation
which may be imposed after the transfer of title to Gas to or for the account of
NUIU or on NUIU's subsequent use or disposition thereof.  Any such taxes shall
be paid by NUIU directly to the taxing authority unless Seller is required by
law to collect and remit such taxes, in which case NUIU shall reimburse Seller
for all amounts so paid.  If NUIU claims exemption from any such taxes, NUIU
shall provide Seller a tax exemption certificate or other appropriate
documentation thereof.  Each Party will bear all taxes based upon its net worth,
corporate existence or general right to transact business.

12

--------------------------------------------------------------------------------

ARTICLE 9

TITLE, CONTROL AND POSSESSION

            9.01     Title.  Title to Gas delivered to NUIU under this Agreement
that is delivered to NUIU over an Assigned Gas Transportation Contract shall
pass to and vest in NUIU at the City Gates.  Title to Gas purchased, transported
or stored under any Non-Assignable Contract or under the Gas Supply Agreement
when Seller sells Gas to NUIU into a Section 7(c) transportation contract shall
pass to and vest in NUIU at the entry point into the Section 7(c) Storage Asset
or into the Section 7(c) transportation contract.  As between the Parties to
this Agreement, Seller shall be deemed to be in control and possession of Gas
until delivery to NUIU, and NUIU shall be deemed to be in control and possession
of said Gas thereafter.  Control and possession of Gas purchased, transported or
stored under any Non-Assignable Contract shall remain at all times with NUIU. 
Seller hereby warrants title to the Gas sold by it hereunder and the right to
deliver the same and warrants that all Gas shall be delivered to NUIU free from
all liens, encumbrances, and adverse claims.

            9.02     Liability.  The Party deemed to be in control and
possession of the Gas delivered under this Agreement shall be responsible for
and shall indemnify, defend, and hold the other Party harmless with respect to
any losses, claims, liabilities, or damages related to claims for title to Gas,
death, personal injury or property damage arising therefrom when such Gas is
deemed to be in that Party's control and possession.

ARTICLE 10

MEASUREMENT, QUALITY AND PRESSURE

            10.01   Measurement.  The unit of measurement for Gas nominated,
delivered and accounted for hereunder shall be the Dekatherm.  Measurements
shall be performed in accordance with the requirements of Service Providers at
the NUIU City Gate(s).

            10.02   Quality.  All Gas delivered to the City Gate(s) under this
Agreement shall conform to the quality specifications set forth in Service
Providers' FERC tariffs, as applicable.

            10.03   Pressure.  All Gas delivered to the City Gate(s) under this
Agreement shall be delivered to NUIU at the pressure maintained in the
facilities of the applicable Service Providers.

ARTICLE 11

NOTICES

            See Section 13.3 of the Gas Supply Asset Assignment and Agency
Agreement, incorporated and made a part of this Agreement by this reference.

13

__________
[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

ARTICLE 12

FINANCIAL INFORMATION AND PERFORMANCE ASSURANCE

See the provisions of Article 10 of the Gas Supply Asset Assignment and Agency
Agreement, incorporated and made a part of this Agreement by this reference. 

ARTICLE 13

FORCE MAJEURE

See the provisions of Article 12 of the Gas Supply Asset Assignment and Agency
Agreement, incorporated and made a part of this Agreement by this reference.

ARTICLE 14

ASSIGNMENT

            See Section 13.2 of the Gas Supply Asset Assignment and Agency
Agreement, incorporated and made a part of this Agreement by this reference

ARTICLE 15

LAWS AND REGULATORY BODIES 

            15.01   This Agreement shall be subject to all valid applicable
federal and state laws and to the orders, rules and regulations of any duly
constituted federal or state regulatory body or authority having jurisdiction.

            15.02   The provisions of this Agreement shall be enforced to the
fullest extent permitted by law.  If any provision of this Agreement is found to
be invalid or unenforceable, that provision shall be construed and applied in a
way that comes as close as possible to expressing the intention of the provision
and that saves the validity and enforceability of the provision.  The
invalidity, illegality or unenforceability of any provision of this Agreement
shall not affect the validity, legality or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

ARTICLE 16

EVENTS OF DEFAULT, TERMINATION AND UNWINDING 

            See the provisions of Article 6 of the Gas Supply Asset Assignment
and Agency Agreement, incorporated herein and made part of this Agreement by
this reference.

ARTICLE 17

WARRANTIES AND REPRESENTATIONS 

            See the provisions of Article 5 of the Gas Supply Asset Assignment
and Agency Agreement, incorporated herein and made a part of this Agreement by
this reference.

14

--------------------------------------------------------------------------------

ARTICLE 18

DISPUTE RESOLUTION

            See the provisions of Article 9 of the Gas Supply Asset Assignment
and Agency Agreement, incorporated and made a part of this Agreement by this
reference.

ARTICLE 19

MISCELLANEOUS 

            19.01   Severability.  If any provision hereof is determined to be
invalid, void or unenforceable by any court having jurisdiction, such
determination shall not invalidate, void, or make unenforceable any other
provision, agreement or covenant hereof.

            19.02   Waiver.  No delay or omission to exercise any right or
remedy accruing to either Party upon any breach or default of the other Party
shall impair such right or remedy, or be construed to be a waiver of any such
breach or default.  Any waiver by either Party of any breach or default under
this Agreement must be made in writing and executed by an authorized officer of
such party.

            19.03   Prior Agreements.   This Agreement sets forth all
understandings between the Parties respecting each transaction subject hereto,
and any prior agreements, understandings and representations, whether oral or
written, relating to such transactions are merged into and superseded by this
Agreement.

            19.04   Modification of Agreement.  Modifications of this Agreement
shall not be binding unless made in writing and signed by an authorized
representative of both Parties.

            19.05   Headings.  The subject headings used in this Agreement are
inserted solely for the purpose of convenient reference and are not intended to
affect the meaning of any provision of this Agreement.

            19.06   Construction.  This Agreement was prepared jointly by the
Parties hereto and shall not be construed more stringently against one Party
than the other.

            19.07  Disruption of Index.  If the specific published index or
posting which is a component of the Price (the "Index Component") is not
published or posted for any reason for a relevant date or period necessary for
the determination of the Price, then Seller and NUIU shall promptly negotiate in
good faith in order to select a mutually agreeable substitute published index,
posting, price, or pricing formula that reflects the value of Gas of similar
quality and quantity in the geographical region in which the Supply Point is
located.  If the parties have not agreed on a replacement published index,
posting, price, or pricing formula within three (3) Business Days of the date
the Index Component was not published or posted, then the replacement Price per
MMBtu shall be equal to the average of the results of the price quotes, with
each party to obtain one quote, from a recognized marketer or broker of Gas
transactions, for prices of Gas of a similar quality and quantity in the
geographical region in which the Supply Point is located.  Such marketer or
broker quotes may be expressed as a formula if the Index Component is not
expected to be published or posted for more than one Month.  The Parties shall
use good faith efforts to obtain such marketer or broker quotes and calculate
the replacement Price within five (5) Business Days of the date the Index
Component was not published or posted.  The last Price that was determined based
on the Index Component will be paid for Gas delivered and received hereunder
until the replacement Price is determined and will be adjusted retroactively to
the initial interruption in the publishing or posting of the Index Component
once the replacement Price is determined.  If, however, the Index Component is
published or posted late for the relevant date or period, but prior to the
determination of a replacement Price (whether determined by mutual agreement or
by quotes), then the Index Component published or posted late shall be used in
determining the Price for the relevant date or period.  If the Index Component
is subsequently published or posted for a future relevant date or period, the
parties shall resume using the Index Component in determining the Price
attributable to such subsequent dates or periods.

15

--------------------------------------------------------------------------------

            IN WITNESS WHEREOF, the Parties have executed this Agreement in
duplication by their respective duly authorized officers as of the day and year
first written above.

NUI UTILITIES INC.                                      CINERGY MARKETING &
TRADING, LP

By:       /S/ VICTOR A. FORTKIEWICZ                     By:       /S/ BRUCE A.
SUKALY
Name:  Victor A. Fortkiewicz                                        Name:  Bruce
A. Sukaly
Title:   President                                                            
Title:   Chief Commercial Officer
                                                                                                    
Natural Gas
Date:   April 8, 2004                                                      
Date:   April 8, 2004

 16

 

EXHIBIT A

LIST OF NUIU ASSETS

 

 

Exhibit A

Assigned and Agency Contracts Schedule

 

NUI UTILITIES Inc.

Elizabethtown Gas Company

Supply and Capacity Assets

Deliverability

 

Contract

Tariff

Assigned (284) or Agency (7c)

Daily

Seasonal

Annual

CONTRACT PARTY

Number

Rate

Status

(Dth)

(Dth)

(Dth)

 

 

 

 

 

 

 

 

 

FIRM TRANSPORT

 

 

 

 

 

 

Transco (Leidy line)

1011998

FT

284

15,615

5,699,475

 

9,948

(a)

3,631,020

 

5,522

(a)

517,500

 

 

 

 

 

Transco (Leidy line)

1011995

FT

284

15,000

5,475,000

Transco (Leidy line)

1011997

FT

284

17,595

6,422,175

Transco (Leidy line)

1000656

X-270

7c

1,090

397,850

Transco (Leidy line)

1000995

X-276

7c

10,000

3,650,000

Transco

1003686

FT

284

13,218

4,824,570

Transco

1003686

FT

284

19,439

7,095,235

Transco

1003686

FT

284

14,774

5,392,510

Transco

1003686

FT

284

30,324

11,068,260

Transco*

1003960

FT

284

2,940

1,073,100

Transco

1005014

FT

284

334

30,060

Transco

1005014

FT

284

492

44,280

Transco

1005014

FT

284

374

33,660

Transco

1005014

FT

284

767

69,030

Transco

1002230

FT

284

308

112,420

Transco

1002230

FT

284

451

164,615

Transco

1002230

FT

284

345

125,925

Transco

1002230

FT

284

707

258,055

Transco

1010431

FT

284

440

160,600

Transco

1010431

FT

284

647

236,155

Transco

1010431

FT

284

492

179,580

Transco

1010431

FT

284

1,009

368,285

Transco

1010445

FT

284

361

131,765

Transco

1010445

FT

284

274

100,010

Transco

1010445

FT

284

807

294,555

Texas Eastern

800217

CDS

284

20,220

7,380,300

Texas Eastern

800217

CDS

284

5,496

2,006,040

Texas Eastern

800217

CDS

284

3,174

1,158,510

Texas Eastern

800217

CDS

284

6,239

2,277,235

Texas Eastern

800217

CDS

284

11,397

4,159,905

Texas Eastern (b)

830029

FT-1

284

20,000

7,300,000

Texas Eastern

800392

FT-1

284

1,348

492,020

Texas Eastern

800392

FT-1

284

366

133,590

Texas Eastern

800392

FT-1

284

212

77,380

Texas Eastern

800392

FT-1

284

416

151,840

Texas Eastern

800392

FT-1

284

760

277,400

Texas Eastern

910333

FT-1

284

5,394

1,968,810

Texas Eastern

910333

FT-1

284

1,466

535,090

Texas Eastern

910333

FT-1

284

847

309,155

Texas Eastern

910333

FT-1

284

1,664

607,360

Texas Eastern

910333

FT-1

284

3,040

1,109,600

Texas Eastern

330837

FTS

7c

1,520

554,800

Texas Eastern

330874

FTS-4

7c

5,000

1,825,000

Texas Gas Transmission

16775

FT

284

11,127

4,061,355

Texas Gas Transmission

16775

FT

284

6,800

2,482,000

Tennessee

959

FT-A

284

1,000

365,000

Tennessee

597

FTG

284

1,067

389,455

Tennessee

597

FTG

284

640

233,600

Tennessee

597

FTG

284

1,341

489,465

Tennessee***

44414

 

284

2,100

766,500

National Fuel Gas

E00526

EFT

284

11,090

4,047,850

National Fuel Gas

F01642

FT

284

15,805

5,768,825

Columbia Gulf Transmission**

37968

FTS-1

 

1,671

609,915

Columbia Gas Transmission

37882

FTS

284

12,736

4,648,640

Columbia Gas Transmission

39275

NTS

284

10,000

3,650,000

CNG (Dominion)

200397

FT

284

17,120

6,248,800

CNG (Dominion)

100115

FTNN

284

5,000

2,352,060

CNG (Dominion)

100115

FTNN

284

1,444

2,352,060

Total

 

 

 

335,158

 

 

 

FIRM TRANSPORT ASSOCIATED WITH STORAGE

 

 

 

 

Transco (Leidy line)

1003832

FT

284

5,175

 

1,888,875

Transco (Leidy line)

1000653

X-269

7c

500

 

182,500

Transco (Leidy line)

1044821

FT

284

6,973

 

2,545,145

Texas Eastern

330167

FTS-4

7c

5,000

 

1,825,000

Texas Eastern

331501

FTS-5

7c

16,666

 

6,083,090

Texas Eastern

331720

FTS-7

7c

14,298

 

5,218,770

Texas Eastern

331013

FTS-8

7c

8,469

 

3,091,185

Tennessee

603

FTG

284

1,014

 

370,110

Tennessee***

44410

 

284

3,000

 

1,095,000

Tennessee***

44413

 

284

3,040

 

1,109,600

Columbia Gas Transmission

38045

SST

284

3,644

 

996,634

CNG (Dominion)

200394

FT

7c

5,522

 

2,015,530

CNG (Dominion)

200393

FT

7c

6,973

 

2,545,145

 

 

 

 

 

 

Total

 

 

 

80,274

 

 

 

 

 

STORAGE - Bundled (Market Area)

 

 

 

 

 

Transco

1000739

GSS

7c

27,604

 

1,759,955

Transco

1000741

LSS

7c

8,000

 

600,000

Transco

1000742

S-2

7c

7,267

 

653,186

Texas Eastern

400196

SS-1

284

3,646

 

379,911

 

 

 

 

 

 

Total

 

 

 

46,517

 

 

 

 

 

 

 

 

STORAGE (North)

 

 

 

 

 

 

 

 

 

 

 

 

Transco

1044824

SS-1

284

6,973

 

541,305

Tennessee

8703

FS-MA

284

1,014

 

100,485

Steuben   (units in MCF)

 

 

7c

5,556

 

500,000

Columbia Gas Transmission

38000

FSS

284

3,644

 

230,168

CNG (Dominion)

300165

GSS

284

10,826

 

645,244

CNG (Dominion)

300167

GSS-II

284

16,667

 

1,666,666

CNG (Dominion)

600044

GSS-TE

7c

23,190

 

2,387,206

CNYOG - Stagecoach

100023

FSS

284

3,040

 

304,000

 

 

 

 

 

 

Total

 

 

 

70,910

 

 

 

 

 

 

 

 

STORAGE  (South)

 

 

 

 

 

 

 

 

 

 

 

 

Transco

1013463

ES

284

14,397

 

144,856

Hattiesburg

5904

 

to be Assigned

10,000

 

100,000

Transco

1041432

WSS

284

40,149

 

3,412,638

 

 

 

Total

 

 

 

64,546

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Grand Totals - Assets

 

 

 

597,405

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PEAKING

 

 

 

 

 

 

 

 

 

 

 

 

Transco

1000743

LG-A

7c

23,950

 

98,087

Transco

1032229

LNG

284

15,000

 

56,864

Transco

1000743

LG-A

7c

23,950

 

98,087

 

 

 

Total

 

62,900

 

 

 

 

 

FIRM GAS SUPPLY

 

 

 

 

 

 

 

 

 

 

 

 

Cargill (Canadian supply)

103286

 

 

10,350

 

3,777,750

Cogen Tech

 

 

 

17,000

 

6,205,000

 

 

 

 

 

 

Total

 

 

 

27,350

 

 

 

FIRM GAS SUPPLY w/ Bundled Transportation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

 ---

Grand Total - Others

 

90,250

 

Storages

 

 

 

 

CONTRACT PARTY

Max w/d

Max inj

Capacity

Days

Receipt

Delivery

Effective

 Citygate

 

(Dth)

(Dth)

(Dth)

Avail.

Point

Point

Term(1)

 Delivery

 

 

 

 

 

 

 

FIRM TRANSPORT

 

 

 

 

 

 

Transco (Leidy line)

 

 

 

365

CNG @ Leidy

City Gate

10/31/2007

15,615

 

 

 

 

 

 

Steuben storage withdrawal

City Gate

 

 

Transco (Leidy line)

 

 

 

 

Transco (Leidy line)

365

National Fuel @ Wharton

City Gate

10/31/2014

15,000

Transco (Leidy line)

365

CNG @ Leidy

City Gate

10/31/2006

17,595

Transco (Leidy line)

365

National Fuel @ Wharton

City Gate

Evergreen

1,090

Transco

365

Natiional Fuel @ Wharton

City Gate

Evergreen

10,000

Transco

365

Station 30

City Gate

10/31/2004

13,218

Transco

365

Station 45

City Gate

10/31/2004

19,439

Transco

365

Station 50

City Gate

10/31/2004

14,774

Transco*

365

Station 65

City Gate

10/31/2004

30,324

Transco

365

Zone 3, Station 62

Zone 3, Stations 54, 65

10/31/2004

-  

Transco

90

Station 30

City Gate

7/31/2006

334

Transco

90

Station 45

City Gate

7/31/2006

492

Transco

90

Station 50

City Gate

7/31/2006

374

Transco

90

Station 62

Station 65

7/31/2006

-   

Transco

365

Station 30

City Gate

Evergreen

308

Transco

365

Station 45

City Gate

Evergreen

451

Transco

365

Station 50

City Gate

Evergreen

345

Transco

365

Station 65

City Gate

Evergreen

707

Transco

365

Station 30

City Gate

Evergreen

440

Transco

365

Station 45

City Gate

Evergreen

647

Transco

365

Station 50

City Gate

Evergreen

492

Transco

365

Station 65

City Gate

Evergreen

1,009

Transco

365

Station 45

Columbia - Downingtown

Evergreen

-  

Transco

365

Station 50

Columbia - Downingtown

Evergreen

-  

Texas Eastern

365

Station 65

Columbia - Downingtown

Evergreen

-  

Texas Eastern

365

M1

City Gate

10/31/2012

20,220

Texas Eastern

365

STX

M1

10/31/2012

-  

Texas Eastern

365

ETX

M1

10/31/2012

-  

Texas Eastern

365

WLA

M1

10/31/2012

-  

Texas Eastern (b)

365

ELA

M1

10/31/2012

-  

Texas Eastern

365

Algonquin backhaul

City Gate

10/31/2005

20,000

Texas Eastern

365

M1

Columbia @ Eagle

Evergreen

-  

Texas Eastern

365

STX

M1

Evergreen

-  

Texas Eastern

365

ETX

M1

Evergreen

-  

Texas Eastern

365

WLA

M1

Evergreen

-  

Texas Eastern

365

ELA

M1

Evergreen

-  

Texas Eastern

365

M1

City Gate

3/31/2014

5,394

Texas Eastern

365

STX

M1

3/31/2014

-  

Texas Eastern

365

ETX

M1

3/31/2014

-  

Texas Eastern

365

WLA

M1

3/31/2014

-  

Texas Eastern

365

ELA

M1

3/31/2014

-  

Texas Eastern

365

Oakford & Cornwell

City Gate

10/31/2009

1,520

Texas Gas Transmission

365

Chambersburg

City Gate

12/1/2009

5,000

Texas Gas Transmission

365

Zone 0

Lebanon - CNG

10/31/2006

-  

Tennessee

365

Zone 1

Lebanon - CNG

10/31/2006

-  

Tennessee

365

Niagara River (Bi  2 0081)

Natl Fuel - TGP Z-5

4/30/2007

-  

Tennessee

365

Sun Plant Dehydration
(100 Leg, Sta. 47, Ouachita, LA)

City Gate

4/1/2013

1,067

Tennessee

365

East Cameron Blk 60
(800 Leg, Sta. 834, Franklin, LA)

City Gate

4/1/2013

640

Tennessee***

365

South Pass Block 60 Dehydration
(500 Leg, Sta. 542, Noxubee, MS)

City Gate

4/1/2013

1,341

National Fuel Gas

365

Zone 4, East Aurora

Zone 5, Koppel

8/31/2008

-  

National Fuel Gas

365

TGP Z-4,5 Tetco-PA

Transco @ Wharton

Evergreen

-  

Columbia Gulf Transmission**

365

Niagara

Transco @ Leidy

11/1/2007

-  

Columbia Gas Transmission

365

CGT-Rayne

City Gate

10/31/2004

1,671

Columbia Gas Transmission

365

Columbia-Downingtown

City Gate

10/31/2010

12,736

CNG (Dominion)

365

Kenova, TCO-Leach

City Gate

10/31/2010

10,000

CNG (Dominion)

365

Texas Gas - Lebanon, OH

Transco @ Leidy

10/31/2006

-  

CNG (Dominion)

365

Oakford (3,521 dth/day) &
Cornwell (2,923 dth/day)

Chambersburg

3/31/2005

-  

Total

365

Oakford (3,521 dth/day) &
Cornwell (2,923 dth/day)

Leidy

3/31/2005

-  

 

 

 

Total

222,243

FIRM TRANSPORT ASSOCIATED WITH STORAGE 

 

 

 

 

 

 

Transco (Leidy line)

 

 

 

Transco (Leidy line)

365

Oakford & Cornwell

City Gate

12/14/2009

5,175

Transco (Leidy line)

365

Oakford & Cornwell

City Gate

Evergreen

500

Texas Eastern

365

CNG @ Leidy

City Gate

3/31/2008

6,973

Texas Eastern

365

CNG @ Leidy

City Gate

12/1/2008

5,000

Texas Eastern

365

CNG @ Oakford

City Gate

3/31/2012

16,666

Texas Eastern

365

Leidy & Oakford

City Gate

4/30/2015

14,298

Tennessee

365

Leidy & Oakford

City Gate

3/31/2006

8,469

Tennessee***

365

Northern Storage Withdrawal
300 Leg, Zone 4 (Potter, PA)

City Gate

4/1/2013

1,014

Tennessee***

365

Zone 4, Station 319

Zone 5, White Plains, NY

8/31/2008

-  

Columbia Gas Transmission

365

@ Storage

Zone 4, Station 319

8/31/2008

-  

CNG (Dominion)

365

Columbia FSS

City Gate

10/31/2004

3,644

CNG (Dominion)

365

National Fuel @ Leidy

Transco @ Leidy

3/31/2011

-  

365

Transco @ Leidy

Transco @ Leidy

month-to-month

-  

Total

 

 

 

 

 

 

 

Total

61,739

STORAGE - Bundled (Market Area)

 

 

 

 

 

 

 

 

 

Transco

 

 

 

 

Transco

27,604

9,778

1,759,955

64

@ Storage

City Gate

3/31/2013

27,604

Transco

8,000

3,333

600,000

75

@ Storage

City Gate

Evergreen

8,000

Texas Eastern

7,267

5,443

653,186

90

@ Storage

City Gate

Evergreen

7,267

3,646

1,953

379,911

104

@ Storage

City Gate

4/30/2012

3,646

Total

 

 

 

 

 

3,393,052

 

 

 

Total

46,517

STORAGE (North)

 

 

 

 

 

 

 

Transco

 

 

 

Tennessee

6,973

3,007

541,305

78

@ Storage

CNG/Transco @ Leidy

3/31/2008

-  

Steuben   (units in MCF)

1,014

670

100,485

99

@ Storage

300 Leg, Zone 4 (Potter, PA)

3/31/2013

-  

Columbia Gas Transmission

5,750

3,696

517,000

90

@ Storage

CNG @ Leidy

3/31/2011

-  

CNG (Dominion)

3,644

1,841

230,168

63

@ Storage

Columbia SST

10/31/2004

-  

CNG (Dominion)

10,826

3,585

645,244

60

@ Storage

Transco @ Leidy

3/31/2008

-  

CNG (Dominion)

16,667

9,259

1,666,666

100

@ Storage

Tetco @ Oakford

3/31/2012

-  

CNYOG - Stagecoach

23,190

13,262

2,387,206

103

@ Storage

Leidy, Oakford, Chambersburg, Crayne

3/31/2006

-  

3,040

1,520

304,000

100

@ Storage

Station 319

8/31/2008

-  

Total

 

 

 

 

 

 

 

 

 

 

6,392,074

 

 

 

Total

-  

STORAGE  (South)

 

 

 

 

 

 

 

Transco

 

 

 

Hattiesburg

      14,397

           959

144,856

10

@ Storage

Covington Cty - Miss.

10/31/2013

-  

Transco

      10,000

        5,000

100,000

10

@ Storage

Transco @ Covington

7/31/2005

-  

      40,149

      18,859

3,412,638

365

@ Storage

Zone 3, Station 54

1/31/2012

-  

Total

 

 

 

 

 

 

3,657,494

 

 

 

TOTAL

-  

 

 

 

 

 

 

Grand Totals - Assets

 

 

 

 

 

 

13,442,620

330,499

 

 

 

 

 

 

 

 

PEAKING

 

 

 

 

 

 

 

Transco

 

 

 

Transco

4

Transco Zone 6

City Gate

month-to-month

23,950

Transco

3

Transco Zone 6

City Gate

month-to-month

15,000

4

Transco Zone 6

City Gate

month-to-month

23,950

Total

 

 

 

 

 

 

 

 

TOTAL

62,900

FIRM GAS SUPPLY

 

 

 

 

 

 

 

 

 

 

 

 

 

Cargill (Canadian supply)

 

 

 

 

 

 

 

 

Cogen Tech

 

 

Niagra - National Fuel

10/30/2007

-  

 

TGT Production Area

 

-  

 

 

 

Total

 

 

 

 

 

 

-  

FIRM GAS SUPPLY w/ Bundled Transportation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

 

 

 

 

-  

Grand Total - Others

 

 

 

 

 

62,900

 

 

 

 

 

Notes:

*   Notice of termination given

**  Contract permanently released

***  Assigned capacity

(1)  all capacities will be renewed for 4-1-04  to  3-31-05 period

(a)  A single FT capacity contract used for both storage withdrawal and flowing
supply.

(b)  Backhaul capacity on Texas Eastern with a new gate station connection.

Exhibit A

 

Assigned and Agency Contracts Schedule

 

NUI UTILITIES Inc.

City Gas Company of Florida

Supply and Capacity Assets

Deliverability

Storages

 

Contract

Assigned (284g) or Agency (7c)

Daily

Seasonal

Annual

Max w/d

Max inj

Capacity

CONTRACT PARTY

Number

Rate

Status

(Dth)

(Dth)

(Dth)

(Dth)

(Dth)

(Dth)

 

 

 

 

 

 

 

 

 

FIRM GAS SUPPLY

 

 

 

 

 

 

 

 

 

 

FIRM TRANSPORT

 

 

Florida Gas Transmission

5034

FTS-1

284g

 

 

11,652,931

 

 

43,685

6,596,435

 

 

 

23,201

696,030

 

 

 

23,185

3,547,305

 

 

 

26,231

813,161

 

 

 

 

 

 

Florida Gas Transmission

3608

FTS-2

284g

 

 

1,464,290

 

 

2,570

465,170

 

 

 

5,430

999,120

 

 

 

 

 

 

Florida Gas Transmission

5364

FTS-2

284g

 

 

2,947,435

 

 

12,655

2,290,555

 

 

 

3,570

656,880

 

 

 

 

 

 

Notes:

(1)  all capacities will be renewed for 4-1-04  to  3-31-05 period

 

 

 

CONTRACT PARTY

Days
Available

Effective
Term (1)

Receipt
Point

Delivery
Point

Comments

 

 

 

 

 

 

FIRM GAS SUPPLY

 

 

 

 

 

 

 

 

 

   

 

 

 

 

   

Florida Gas Transmission

365

7/31/2005

various - see
"FGT FTS-1 5034"
tab

 

 

 

151

 

 

November - March

 

30

 

 

April

 

153

 

 

May - September

 

31

 

 

October

 

 

 

 

 

 

Florida Gas Transmission

365

2/28/2015

various - see
"FGT FTS-2 3608"
tab

 

 

 

181

 

 

November - April

 

184

 

 

May - October

 

 

 

 

 

 

Florida Gas Transmission

365

2/28/2015

various - see
"FGT FTS-2 5364"
tab

 

 

 

181

 

 

November - April

 

184

 

 

May - October

   

 

 

               

Exhibit A

Assigned and Agency Contracts Schedule

 

NUI UTILITIES Inc.

Elkton Gas

Supply and Capacity Assets

       

Deliverability

Storages

 

Contract

 

Assigned (284g) or Agency (7c)

Daily

Seasonal

Annual

Max w/d

Max inj

Capacity

CONTRACT PARTY

Number

Rate

Status

(Dth)

(Dth)

(Dth)

(Dth)

(Dth)

(Dth)

 

 

 

 

 

 

 

 

 

 

FIRM GAS SUPPLY

 

 

 

 

 

 

 

 

 

 

 

 

       

 

 

 

 

 

 

             

FIRM TRANSPORT

 

 

             

Transco

1021359

FT

284g

2,635

 

961,775

     

Transco

1021368

FT

284g

52

4,680

 

     

Columbia

57828

FT

284g

86

 

31,390

       

 

 

 

 

 

 

     

Eastern Shore

010003

FT

284g

 

 

966,455

       

 

 

 

2,635

724,625

 

       

 

 

 

2,687

241,830

 

       

 

 

             

Eastern Shore

010011

FT

284g

86

 

31,390

     

Eastern Shore

010013

FT

284g

679

 

247,835

     

Eastern Shore

010032

FT

284g

750

 

273,750

     

Eastern Shore

010041

FT

284g

3,000

 

1,095,000

             

 

 

 

     

FIRM TRANSPORT ASSOCIATED WITH STORAGE

 

 

 

     

Eastern Shore

020003

ST

284g

622

112,582

 

     

Eastern Shore

010012

FT

284g

217

19,530

 

     

Eastern Shore

020005

ST

284g

 

 

140,605

       

 

 

 

481

87,061

 

       

 

 

 

291

53,544

                           

STORAGE - Market Area

                 

Eastern Shore

080002

CFSS

284g

481

 

25,381

481

188

25,381

Eastern Shore

050003

GSS

7c

512

 

25,339

512

141

25,339

Eastern Shore

060003

LSS

7c

111

 

5,500

111

31

5,500

 

 

 

 

 

 

 

 

 

 

PEAKING

     

 

 

 

 

 

 

Eastern Shore

070003

LG-A

7c

217

 

1,361

217

490

1,361

 

 

 

             

Notes:

                 

(1)  all capacities will be renewed for 4-1-04  to  3-31-05 period

                                                     

Contract Party

Days
Available

Effective
Term (1)

Receipt
Point

Delivery
Point

Comments

 

 

 

 

 

 

FIRM GAS SUPPLY

 

 

 

 

 

 

 

FIRM TRANSPORT

 

 

 

 

 

 

 

Transco

365

3/31/2005

Zone 1-2 - TX, LA

Transco Z6 - Parkesburg #6570, Hockessin

Feeds FT 010003

 

Transco

90

7/31/2006

Zone 1-2 - TX, LA

Transco Z6 - Parkesburg #6570, Hockessin

Feeds FT 010003 (Dec-Feb only)

 

Columbia

365

10/31/2004

Op Area 3, TCO Leach 801

TCO - Daleville MLI 88

Feeds FT 010011

 

 

 

 

Eastern Shore

365

10/31/2005

Transco Z6 - Parkesburg #6570

City Gate (ESN003)

 

275

 

March - November

 

90

 

 

December - February

 

 

 

 

Eastern Shore

365

8/31/2008

TCO - Daleville MLI 88

City Gate (ESN003)

Eastern Shore

365

10/31/2007

Transco Z6 - Parkesburg #6570

City Gate (ESN003)

Eastern Shore

365

10/31/2008

Transco Z6 - Parkesburg #6570

City Gate (ESN003)

Eastern Shore

365

10/31/2010

Transco Z6 - Parkesburg #6570

City Gate (ESN003)

 

 

 

FIRM TRANSPORT ASSOCIATED WITH STORAGE

 

 

 

 

Eastern Shore

181

3/31/2013

Transco Z6 - Parkesburg #6570

City Gate (ESN003)

November - April

Eastern Shore

90

10/31/2006

Transco Z6 - Parkesburg #6570

City Gate (ESN003)

December - February

Eastern Shore

365

10/31/2004

TCO - Daleville MLI 88

City Gate (ESN003)

 

181

 

November - April

 

184

 

May - October

 

 

 

 

 

 

 

Eastern Shore

53

10/31/2004

TCO - Daleville MLI 88

City Gate (ESN003)

Delivers on ST 020005

 

Eastern Shore

50

3/31/2013

Transco Z6 - Parkesburg #6570

City Gate (ESN003)

Delivers on ST 020003

 

Eastern Shore

50

4/1/2013

Transco Z6 - Parkesburg #6570

City Gate (ESN003)

Delivers on FT 020003

 

 

 

 

 

 

 

 

 

 

 

 

Eastern Shore

6

10/31/2006

Transco Z6 - Parkesburg #6570

City Gate (ESN003)

Delivers on FT 010012

 

 

 

Exhibit A

 

Assigned and Agency Contracts Schedule

 

Firm Gas Transportation Service Agreement #5034 (FTS-1)

Between

Florida Gas Transmission Company

and

NUI Utilities Inc.

Dated 11/1/1993

Maximum Daily Quantity

Point(s) of Receipt

(MMBtu)*

Nov-

May-

Point Description

Point

DRN

Oct

Mar

Apr

Sept

PRODUCTION ZONE 1:

CS #7 EUNICE

25306

6489

0

0

0

0

MOPS-REFUGIO FGT

611

25809

5,510

10,391

4,143

4,135

NGPL-JEFFERSON FGT

10240

23703

0

0

0

1,069

SABINE PASS PLANT (Johnson's Bayou)

282

23422

6,333

9,334

6,333

5,265

Zone 1 Total

11,843

19,725

10,476

10,469

PRODUCTION ZONE 2:

COLUMBIA GULF-LAFAYETTE FGT

62410

179851

2,742

4,322

2,326

1,875

CS #8 ZACHARY

25412

7995

0

0

0

0

KOCH-ST. LANDRY FGT

10102

10034

0

0

0

0

SABINE-KAPLAN FGT

23062

10881

2,742

4,322

2,327

1,875

TETCO-ATCHAFALAYA FGT

10147

10030

1,995

3,809

1,961

2,859

TRUNKLINE-VERMILLION FGT

25405

50031

0

0

0

0

Zone 2 Total

7,479

12,453

6,614

6,609

PRODUCTION ZONE 3:

CARNES TENNESSEE FGT (REC)

10258

12740

0

0

0

0

CS #11 MOUNT VERNON

25309

716

0

0

0

0

KOCH-ST. HELENA FGT

10109

9906

0

0

0

0

SNG-FRANKLINTON FGT BI-DIR (REC)

10095

11224

0

0

0

0

TRANSCO/CITRONELLE FGT CAPACITY

62132

157553

4,340

5,348

3,696

2,865

TRANSCO-ST. HELENA FGT

10114

9903

2,569

6,159

2,415

3,242

Zone 3 Total

6,909

11,507

6,111

6,107

Total MDQ:

26,231

43,685

23,201

23,185

* Exclusive of Transporter's fuel. Shipper to provide fuel pursuant to Fuel
Reimbursement Charge Adjustment provisions of Transporter's

F.E.R.C. Gas Tariff, General Terms and Conditions.

Exhibit A

Assigned and Agency Contracts Schedule

Firm Gas Transportation Service Agreement #3608 (FTS-2)

Between

Florida Gas Transmission Company

and

NUI Utilities Inc.

Dated 12/12/1991

Maximum Daily Quantity

Point(s) of Receipt

(MMBtu)*

Nov-

May-

Point Description

Point

DRN

Oct

Mar

Apr

Sept

PRODUCTION ZONE 1:

CS #7 EUNICE

25306

6489

0

0

0

0

HPL-MAGNET WITHERS FGT

8576

24662

1,562

420

420

1,562

Zone 1 Total

1,562

420

420

1,562

PRODUCTION ZONE 2:

CS #8 ZACHARY

25412

7995

0

0

0

0

KOCH-ST. LANDRY FGT

10102

10034

0

0

0

0

TETCO-ATCHAFALAYA FGT

10147

10030

0

0

0

0

Zone 2 Total

0

0

0

0

PRODUCTION ZONE 3:

CS #11 MOUNT VERNON

25309

716

0

0

0

0

DESTIN PIPELINE/FGT

71298

241390

0

929

929

0

EXXON-ST. REGIS / FGT

10141

38221

0

0

0

0

KOCH SHADYSIDE

930300

10370

0

0

0

0

TENN PATTERSON

932500

10367

0

0

0

0

TRANSCO FROST

946400

9191

0

0

0

0

TRANSCO-ST. HELENA FGT

10114

9903

3,868

1,221

1,221

3,868

Zone 3 Total

3,868

2,150

2,150

3,868

Total MDQ:

5,430

2,570

2,570

5,430

* Exclusive of Transporter's fuel. Shipper to provide fuel pursuant to Fuel
Reimbursement Charge Adjustment provisions of Transporter's

F.E.R.C. Gas Tariff, General Terms and Conditions.

Exhibit A

Assigned and Agency Contracts Schedule

Firm Gas Transportation Service Agreement #5364 (FTS-2)

Between

Florida Gas Transmission Company

and

NUI Utilities Inc.

Dated 8/12/1993

Maximum Daily Quantity

Point(s) of Receipt

(MMBtu)*

Nov-

May-

Point Description

Point

DRN

Oct

Mar

Apr

Sept

PRODUCTION ZONE 1:

CS #7 EUNICE

25306

6489

0

0

0

0

NGPL-JEFFERSON FGT

10240

23703

1,067

3,782

3,782

1,067

Zone 1 Total

1,067

3,782

3,782

1,067

PRODUCTION ZONE 2:

CS #8 ZACHARY

25412

7995

0

0

0

0

KOCH-ST. LANDRY FGT

10102

10034

0

0

0

0

TETCO-ATCHAFALAYA FGT

10147

10030

0

0

0

0

Zone 2 Total

0

0

0

0

PRODUCTION ZONE 3:

CS #11 MOUNT VERNON

25309

716

0

0

0

0

DESTIN PIPELINE/FGT

71298

241390

1,038

3,679

3,679

1,038

KOCH SHADYSIDE

930300

10370

0

0

0

0

TENN PATTERSON

932500

10367

0

0

0

0

TRANSCO/CITRONELLE FGT CAPACITY

62132

157553

1,465

5,194

5,194

1,465

TRANSCO FROST

946400

9191

0

0

0

0

Zone 3 Total

2,503

8,873

8,873

2,503

Total MDQ:

3,570

12,655

12,655

3,570

* Exclusive of Transporter's fuel. Shipper to provide fuel pursuant to Fuel
Reimbursement Charge Adjustment provisions of Transporter's

F.E.R.C. Gas Tariff, General Terms and Conditions.

 

EXHIBIT B

 

DAILY SPOT PRICES FOR SWING GAS, INSIDE FERC PRICES FOR

MONTHLY BASELOAD GAS, AND

INJECTION INDEX PRICES FOR MARKET AREA STORAGE

 

 

EXHIBIT B

DAILY SPOT PRICES FOR SWING GAS, INSIDE FERC PRICES FOR

MONTHLY BASELOAD GAS, AND

INJECTION INDEX PRICES FOR MARKET AREA STORAGE

Daily Spot Prices for Daily Swing Gas

and

Inside FERC Prices for Baseload and SMREQ Volumes

Receipt Point Location**

IFERC Pricing Points

GDD Pricing Points

Transco Sta 30,45,50,65, 85

Transco Zone 1, 2, 3 (Sta 50 priced @ Sta 65 ), 4, respectively

Transco Zone 1, 2, 3 (Sta 50 priced @ Sta 65 ), 4, respectively

Niagara

Niagara

Niagara

Oakford & Cornwell

Dominion, Appalachia

Dominion, South Point

Tetco STX,ETX,WLA,ELA

Tetco STX,ETX,WLA,ELA

Tetco STX,ETX,WLA,ELA

TGP 100,500,800 leg

TGP Z0, 500 leg, 800 leg

TGP Z0, 500 leg, 800 leg

Wharton

Transco Z6 NNY

Transco Z6 NNY

TGT Z0 & Z1

TGT SL & TGT Z1

TGT SL & TGT Z1

Col Gas Trans. - Leach

Columbia Gas, Appalachia

Columbia Gas, Appalachia

Algonquin backhaul

Transco Z6 NY

Transco Z6 NY

Transco Zone 1 - Texas

Transco Z1

Transco Z1

Transco Zone 2 - LA

Transco Z2

Transco Z2

Columbia Gas, Op Area 3, TCO Leach 801

Columbia Gas, Appalachia

Columbia Gas, Appalachia

Eastern Shore, Transco Z6 - Parkesburg #6570

Transco Z6 NNY

Transco Z6 NNY

Eastern Shore, Transco Z6 - TCO - Daleville MLI 88

Transco Z6 NNY

Transco Z6 NNY

FGT Production Zone 1

FGT Zone 1

Florida Gas Zone 1

FGT Production Zone 2

FGT Zone 2

Florida Gas Zone 2

FGT Production Zone 3

FGT Zone 3

Florida Gas Zone 3

Leidy

TBD*

TBD*

*   Parties to reach mutually agreeable price based on market based quotes

 

**  Pricing of gas requested to be sourced at points within the paths should be
at the mutually agreeable indexes

 

Injection Index Prices for Market Area Storage

   

 

 

Storage

MSQ

Price Point*

Eastern Shore GSS Storage

             25,339

St 65+ Variable

Eastern Shore LSS Storage

              5,500

NNY Z6

Eastern Shore CFSS Storage

              25,381

Tco

CNG Dominion GSS

            645,244

DOM SP

Steuben - 7c

            517,500

NNY Z6

Texas Eastern SS-1

            379,911

M2/M3***

CNG Dominion GSS II

         1,666,666

DOM SP

CNG Dominion GSS -TE

         2,387,206

DOM SP

CNYOG - Stagecoach FSS

            304,000

DOM SP

Columbia Gas FSS

            230,168

Tco

Tennessee     FS-MA

            100,485

TGP 500 Leg plus variables

Transco GSS Storage

         1,759,955

St 65+ Variable

Transco LSS Storage

            600,000

NNY Z6

Transco S-2 Storage

            653,186

NNY Z6

Transco SS-1 Storage

            541,305

NNY Z6

Hattiesburg

100,000

Transco Z4

total

9,941,846

 

*    based on IFERC Index for first of month 

 

 

*** 50% M2 price (M2 price is defined as ELA plus variables to M2); 50% M3 Price

 

 

 

 

 